Citation Nr: 1709422	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  04-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include arthritis and as due to a left ankle disability or to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1992, including service in the Persian Gulf.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Jurisdiction has since been transferred to the RO in Pittsburgh, Pennsylvania.
 
In his August 2004 substantive appeal, the Veteran requested a hearing before the Board.  Before such a hearing could be scheduled, he withdrew his request via October 2006 and July 2007 statements.

In January 2008, the Board reopened the Veteran's claim for service connection for a right ankle disability and remanded both issues on appeal with instruction to contact him to assist in obtaining relevant treatment records and to provide him with a VA examination.  Such notice occurred in March 2009, and the VA examination occurred in November 2015.  Additionally, the Board remanded the issues of entitlement to service connection for a bilateral knee disability, residuals of a left foot injury, and a left hip disability.  These issues were granted in full in a June 2016 rating decision and are no longer before the Board.  The Board is therefore satisfied that the instructions in its January 2008 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's right ankle disability is related to service or to his service-connected left ankle disability.

2.  Fatigue is related to sleep apnea and not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability, to include arthritis as due to a left ankle disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated April 2003, March 2006, and March 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his ankle and fatigue in November 2015.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for an ankle disability and fatigue, with both to include as due to an undiagnosed illness.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Interim Final Rule, 81 Fed. Reg. 71382 (Oct. 7, 2016).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary, where the criteria are met.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "Persian Gulf Veteran" means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For the purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more or that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for fatigue or a right ankle disability with the exception of a right ankle sprain diagnosed as a ligamentous tear in October 1975.  He was placed in a short leg cast.  No ankle or fatigue disability was noted at the Veteran's March 1992 separation examination.

In a prior July 1992 claim the Veteran reported bilateral ankle weakness.

In a May 1994 statement, the Veteran reported that approximately 90 days after returned from his service in Southwest Asia, he began to experience joint stiffness, shortness of breath, rashes, blurred vision, and drowsiness.

A February 2001 VA examination report for the Veteran's foot disabilities noted that he reported ongoing bilateral ankle problems since sustaining sprains in service between 1982 and 1986.  He also reported being diagnosed with bilateral gout attacks in 1988 and 1989.

Post-retirement military treatment records indicate that in July 2001 the Veteran reported pain in knees, hips, elbows, and ankles for the past two years.

The Veteran underwent a Gulf War VA examination in June 2003.  He reported fatigue since 1991/1992, stating that he feels drained of all energy constantly.  He reported sleep disturbances due to sleep apnea.  He reported short-term memory loss since service.  He stated that he used to suffer headaches, but no longer does since he began using a continuous positive airway pressure (CPAP) machine to treat his sleep apnea.  He reported joint pain and muscle aches and weakness related to his joint problems.  He exhibited a bilateral groin discoloration which the examiner diagnosed as tinea cruris as well as athlete's foot on the left.  

The Veteran underwent an orthopedic VA examination in July 2003.  Joint contour of the right ankle was grossly maintained but enlarged.  There was no tenderness but marked sensitivity of the lateral malleolus.  The lateral ligament complex was elongated and unstable.  Dorsiflexion was limited to 10 degrees with pain at 7 degrees and plantar flexion was limited to 17 degrees with pain at 18 degrees.  A June 2003 x-ray showed evidence of early degenerative osteoarthritis.  There was persistent lateral ligament instability.  

The Veteran underwent a VA examination for his ankle in November 2015.  He reported symptoms as to his left ankle, but not as to his right.  Right ankle dorsiflexion was limited to 10 degrees and plantar flexion was limited to 40 degrees.  There was no functional loss on repetitive testing.  No pain or tenderness was noted on examination.  Muscle strength was normal.  The joint was stable and there was no ankylosis.  X-rays showed minimal degenerative changes of the talo-navicular joint.  The examiner opined that the Veteran's right ankle disability is less likely than not due to military service.  This opinion was based on the rationale that although examination and available diagnostics were consistent with the claimed disability beginning in service and persisting to the present day, there was a lack of supporting medical records.  In an April 2016 follow-up opinion, a second examiner explained that service treatment records showed several left ankle injuries, but no right ankle injuries.  Because right ankle arthritis was not diagnosed until 2015, it would indicate arthritic development much later in the Veteran's lifetime, more likely due to age only.  The examiner noted that the Veteran's left ankle injuries would require the right ankle to take the brunt of his body weight and demands.  The examiner concluded, however, that despite the question of added wear and tear due to the left ankle disability, arthritis secondary to the left ankle 20 years after service is not supported, especially with the Veteran avidly involved in military sports for his 20 years of service.

The Veteran's November 2015 VA examination also addressed his fatigue.  He reported that fatigue began in 1991 and stayed the same until he got his CPAP machine around 1997.  When using the machine the Veteran did not experience any fatigue.  If the Veteran does not use his CPAP machine for 3 days he experiences migraine headaches, hypersomnolence, and feeling very tired.  He did not take medication to control his fatigue.  He reported fatigue reducing daily activity level to less than 50 percent of his pre-illness level for a length of time less than 6 months.  The examiner found no cognitive impairment or findings, signs, and symptoms attributable to chronic fatigue syndrome.  The examiner declined to diagnose chronic fatigue syndrome and opined that the Veteran's fatigue was secondary to his obstructive sleep apnea.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's right ankle disability is related to service or to his service-connected left ankle disability.  The November 2015 VA examiner admits that the Veteran's examination and available diagnostics were consistent with the claimed disability beginning in service and persisting to the present day, and the addendum opinion notes that his service-connected left ankle injuries would require the right ankle to take the brunt of his body weight and demands, leading to additional wear and tear.  The examiners nevertheless concluded that his current arthritis was less likely than not related to service based on a lack of medical documentation of in-service injuries and treatment in the 20 years following separation from service.  Both of these bases are contradicted by the evidence.  Service treatment records reflect an October 1975 right ankle injury for which the Veteran wore a cast.  Moreover, the Veteran reported right ankle pain in filing a July 1992 claim mere weeks from separation.  He reported continuous pain again in February 2001, and a June 2003 x-ray showed evidence of degenerative arthritis.  The 20 years of delayed onset referred to in the VA examiner opinions is contradicted by this record evidence.  Absent this basis, there is no evidence to contradict the Veteran's consistent reports of right ankle pain since service.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right ankle disability is related to service or to his service-connected left ankle disability, and service connection is therefore granted.

The Board further finds that the evidence weighs against a finding that fatigue is related to service or is a symptom of an undiagnosed illness.  Rather, the evidence weighs in favor of a finding that the Veteran's fatigue is a symptom of his sleep apnea.  He reported at his November 2015 VA examination that his fatigue was relieved when he began using his CPAP machine to treat his sleep apnea.  There is no indication of any other medical treatment for fatigue apart from his treatment for sleep apnea.  Sleep apnea is not service-connected, and service connection was denied in the June 2008 Board decision which remanded the issue.  Furthermore, because fatigue can be attributable to a diagnosed disability which is not service connected, it cannot be the basis of a qualifying chronic disability under 38 C.F.R. § 3.317.  For these reasons, the Board finds that the evidence weighs against a finding that fatigue is related to service or is a symptom of an undiagnosed illness, and service connection is therefore denied.


ORDER

Service connection for a right ankle disability, to include arthritis as due to a left ankle disability, is granted.

Service connection for fatigue, to include as due to an undiagnosed illness, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


